                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

UNITED STATES OF AMERICA                      §
                                              §
v.                                            §       CASE NUMBER 6:18-CR-30-JRG-KNM
                                              §
VICTOR WALLYN CAMPBELL (2)                    §


                 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT
                       AND FINDING DEFENDANT GUILTY


       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge K. Nicole Mitchell regarding Defendant’s plea of guilty to Count 2 of the

Indictment, charging a violation of 21 U.S.C. ' 841(a)(1) and 18 U.S.C. § 2—Possession with

Intent to Distribute and Distribution of Methamphetamine and Aiding and Abetting. Having

conducted a proceeding in the form and manner prescribed by FED. R. CRIM P. 11, the Magistrate

Judge recommends that the Court accept the defendant’s guilty plea. The parties waived their right
     .
to file objections to the Findings of Fact and Recommendation. The Court is of the opinion that

the Findings of Fact and Recommendation should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed on December 12, 2018, are hereby ADOPTED.

       It is further ORDERED that, pursuant to Defendant’s plea agreement, the Court finds

defendant GUILTY of Count 2 of the Indictment in the above-numbered cause.
        SIGNED this 19th day of December, 2011.
       So ORDERED and SIGNED this 14th day of December, 2018.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE
